994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Andrew FUNKHOUSER, Appellant,v.Jimmie JONES;  Dick Moore;  Dale Riley;  Myrna Trickey;George Lombardi, Appellees.
No. 92-2895.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1993.
Filed:  June 2, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Andrew Funkhouser, a Moberly Correctional Center inmate, appeals the district court's grant of summary judgment to the Missouri Department of Corrections (MDC) officials in this 42 U.S.C. § 1983 action.  Funkhouser contends that new MDC property rules and policies limiting the amount of legal materials he can possess in his cell violate his rights to due process, equal protection, and meaningful access to the courts.  We have carefully reviewed the record and conclude the rules and policies are reasonably related to legitimate penological interests, and thus, are valid.   See Turner v. Safely, 482 U.S. 78, 89 (1987).  We also conclude Funkhouser has not asserted a successful meaningful access claim because he has not shown prejudice.   See Berdella v. Delo, 972 F.2d 204, 209-10 (8th Cir. 1992).  Accordingly, we affirm the district court's judgment.